Citation Nr: 0025893	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-24 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for a back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

3.  Entitlement to service connection for an artery 
condition.


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to May 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a December 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied an evaluation in excess of 40 percent for 
the veteran's back disability and also denied the veteran's 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

In June 1997, the veteran submitted a statement in which he 
raised the issues of entitlement to service connection for an 
artery condition and for a disability claimed as resultant of 
Agent Orange exposure in service.  In August 1997, the RO 
notified the veteran that a claim for entitlement to service 
connection for unspecified fatty tumors secondary to Agent 
Orange exposure had been denied in July 1994, and that he had 
not filed an appeal as to that decision with the prescribed 
time.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  In a 
November 1997 rating action, the RO adjudicated the issue of 
entitlement to service connection for an artery condition and 
the issue of whether new and material evidence had been 
submitted with which to reopen the claim of entitlement to 
service connection for service connection for unspecified 
fatty tumors secondary to Agent Orange exposure.  The RO 
denied the claim of entitlement to service connection for an 
artery condition and determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for service 
connection for unspecified fatty tumors.  

In June 1998, the Board remanded the two issues then on 
appeal:  the veteran's claim of entitlement to an increased 
disability rating for his service-connected back disability 
and his claim of entitlement to individual unemployability.  
The reasons for the Board's remand were twofold: to clarify 
representation and to afford the veteran a personal hearing 
as he had requested in May 1998.  The Board further observed 
that no Notice of Disagreement had been filed pertaining to 
the issues of entitlement to service connection for an artery 
condition and whether new and material evidence had been 
submitted with respect to the claim of entitlement for 
unspecified fatty tumors and that the Board was without 
appellant jurisdiction as to those issues.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200, 2.0201, 20.202, 20.302.    

The veteran appealed the RO's denial of his claim of 
entitlement to service connection for an artery condition, as 
evidenced by his November 1998 hearing testimony, which was 
accepted as a Notice of Disagreement.  A substantive appeal 
as to that issue which was filed in April 1999 following the 
issuance of a Statement of the Case in March 1999.  That 
matter is therefore before the Board for appellate 
adjudication.  However, as will be explained herein that 
matter will be remanded in order to schedule the veteran for 
a hearing before a member of the Board as was requested in 
his April 1999 substantive appeal.  

The matter of whether new and material evidence had been 
submitted with which to reopen the claim of entitlement to 
service connection for service connection for unspecified 
fatty tumors secondary to Agent Orange exposure was not 
appealed and is therefore not currently before the Board for 
appellate consideration.

A review of the veteran's file reflects that he has raised 
several other issues.  Many of these issues were addressed by 
the RO in a recent rating action dated in April 2000.  In the 
April 2000 rating action, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for strokes, hernia, 
clots, eye problems, impotency and coronary artery disease.  
The RO also denied claims of entitlement to service 
connection for hearing loss, a cervical spine condition, 
chronic obstructive pulmonary disease (claimed as TB/lung 
condition) and coronary artery disease.  The RO also 
determined that new and material evidence had not been 
submitted with which to reopen claims of entitlement to 
service connection for lipoma of the right shoulder and 
claudication/peripheral vascular disease with aortofemoral 
bypass.  The RO granted entitlement to nonservice-connected 
pension and for special monthly pension on account of being 
housebound.  To this point, the veteran has not filed a 
Notice of Disagreement as to any of the claims which were 
denied in that rating action, and accordingly, none of these 
issues are before the Board for appellate consideration.  

A review of the record also reflects that the veteran has 
raised some additional issues which must be referred to the 
RO for action as appropriate.  The veteran maintains that 
service connection is warranted for a psychiatric disability 
characterized by stress and depression.  He also maintains 
that he has a disability of the lumbar spine (L4-5) for which 
service connection should be granted secondary to and 
independently from his presently service-connected disability 
of the dorsal/lumbar spine.  It appears that this claim was 
previously adjudicated and denied in a final rating decision 
of July 1989.

REMAND

In July 2000, the Board received additional evidence from the 
veteran via his United States Senator.  See the July 6, 2000 
letter from Senator Jeff Bingaman to the Board.  As noted by 
Senator Bingaman, the material submitted to the Board 
included a medical record of an examination of the veteran by 
Dr. G.B.S. dated  June 5, 2000.  This examination report 
contains information which is pertinent both to the veteran's 
claim of entitlement to an increased evaluation for a back 
disability and his claim of  entitlement to individual 
unemployability due to service-connected disabilities.

Generally, any pertinent evidence submitted by the veteran or 
his representative which is accepted by the Board must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
unless this procedural right is waived.  38 C.F.R. § 
20.1304(c) (1999).  In this case, the evidence submitted by 
the veteran was not accompanied by a waiver of RO 
consideration.  Accordingly, pursuant to 38 C.F.R. § 20.1304, 
the evidence must be considered by the RO as a matter of due 
process.  Accordingly, a remand is required for this action.  

With respect to the claim of entitlement to service 
connection for an artery condition, in his April 1999 
substantive appeal the veteran requested a hearing to be held 
before a member of the Board.  A travel board hearing has not 
been scheduled.  Accordingly, a remand is required.  See 
38 C.F.R. § 3.103(c) (1999).
The record reflects that in June 1999, the veteran indicated 
that he did not wish to pursue the matter of entitlement to 
individual unemployability.  However, subsequent statements 
from the veteran indicate otherwise.  In addition, in 
correspondence dated in April 2000, reference to Agent Orange 
was made, although it was unclear exactly what the veteran 
wished to convey to the RO.  Furthermore, as indicated in the 
Introduction, since the Board's prior remand the veteran has 
added numerous additional issues which appear to be at 
various stages of development.  The Board will take the 
opportunity presented by this remand to seek clarification 
from the veteran as to which issues he currently wishes to 
pursue.   

In its June 1998 remand, the Board made note of the fact that 
in May 1997, the veteran indicated that he did not wish to be 
represented his then power of attorney,  Paralyzed Veterans 
of America.  In November 1997 a new power of attorney was 
filed by the veteran in favor of AMVETS.  Of record is a 
November 1999 memorandum which states that effective 
immediately, AMVETS revoked its representation of the 
veteran.  Later in November 1999, the veteran submitted a 
statement rescinding power of attorney in favor of AMVETS and 
indicating that he would represent himself until further 
notice.  No further notice has been received and as it now 
stands the veteran is representing himself.  This opportunity 
will afford the veteran further opportunity to seek 
representation should he so desire.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ascertain which issues he wishes to 
pursue.  After receiving the veteran's 
response, the RO should undertake 
appropriate development of any issues not 
already certified for appeal.  The RO is 
referred to the newly-submitted medical 
evidence described above, as well as to 
38 U.S.C.A. § 20.1304 (1999).


2.  The RO should schedule the veteran 
for a travel board hearing.  Appropriate 
notification should be given to the 
veteran, and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


